ORDEN
Examinado el Informe Preliminar de la Directora de la Oficina de Inspección de Notarías, Leda. Carmen H. Carlos, rendido el 7 de enero de 2003, en respuesta a la Orden EM — 2002-5 emitida el 1ro de octubre de 2002, y tomando en consideración las denuncias adicionales hechas por va-rios notarios sobre las prácticas de las instituciones finan-cieras en los asuntos de epígrafe, se determina la necesi-dad y conveniencia de ampliar el ámbito de la *922investigación de dichas prácticas por entender que inciden, además, en la responsabilidad primordial de fiscalización y supervisión de las instituciones financieras que operan o hacen negocios en el Estado Libre Asociado de Puerto Rico, (1) y en el propósito primordial de vindicar e implemen-tar los derechos del consumidor. (2)
Por lo anterior, se crea una Comisión Especial com-puesta por el Comisionado de Instituciones Financieras, Hon. Antonio Padilla Cintrón, el Secretario del Departa-mento de Asuntos del Consumidor, Hon. Javier A. Echeva-rría Vargas, y la Directora de la Oficina de Inspección de Notarías del Tribunal Supremo de Puerto Rico, Leda. Carmen Hilda Carlos, para realizar una investigación exhaus-tiva de las prácticas antes señaladas y rendir un informe que integre los hallazgos y las recomendaciones relaciona-dos con sus respectivas áreas de competencia para hacer efectivos los propósitos de sus leyes y reglamentos, y el poder inherente de este Tribunal para regular la profesión de abogado y de notario. Los miembros de dicha comisión quedan por la presente facultados para determinar su or-ganización, procedimiento y funcionamiento, a los fines del propósito de su creación. La presente sustituye la Orden de 1ro de octubre de 2002 y tendrá vigencia inmediata.

Publíquese.

Lo decreta y firma,
(Fdo.) José A. Andréu García Juez Presidente
CERTIFICO:
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo


 Ley Núm. 4 de 11 de octubre de 1985, Ley de la Oficina del Comisionado de Instituciones Financieras, Y L.P.R.A. see. 2001 et seq.


 Ley Núm. 5 de 23 de abril de 1973, según enmendada, Ley Orgánica del Departamento de Asuntos del Consumidor, 3 L.P.R.A. see. 341 et seq.